Yesawich, Jr., J.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered January 31, 1990 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to declare respondents’ policy on notarial services illegal.
In the summer of 1989, Eastern New York Correctional Facility in Ulster County issued a memorandum defining the facility’s policy regarding the availability of notary public service. Such service would thereafter be provided on Tuesday and Thursday mornings to those inmates who submitted a written request no later than noon on the preceding day. This system ensured that inmates would be provided with notary service within 72 hours of their request, excluding weekends.
After petitioner’s oral request to have certain legal papers notarized within 24 hours was denied, he instituted this CPLR article 78 proceeding by which he seeks an order declaring the facility’s notary service policy void and compelling adherence to 9 NYCRR 7031.5. To the extent pertinent here, 9 NYCRR 7031.5 provides that notary public service must be made available in county and city jails within 24 hours of a prisoner’s request. This regulation applies only to those prisoners confined in a "local correctional facility” (see, 9 NYCRR 7031.1 [a], [b] [3]), which by statutory and regulatory definition is limited to city- or county-operated places of confinement (see, Correction Law §2 [16] [a]; 9 NYCRR 7000.1 [b] [1]). As 9 NYCRR 7031.5 does not encompass State correctional facilities and the "Minimum Standards and Regulations for Management of State Correctional Facilities” (9 NYCRR parts 7600-7679) contain no requirement that notary services be provided to State prison inmates within 24 hours, there is no substantive merit to petitioner’s claim.
Judgment affirmed, without costs.
Kane, J. P., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.